Citation Nr: 1002146	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-08 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for degenerative 
changes of the lumbar spine prior to December 11, 2008.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative changes of the lumbar spine for the period since 
December 11, 2008. 

3.  Entitlement to a separate compensable rating for 
radiculopathy of the right lower extremity.

4.  Entitlement to a compensable rating for hypertension.  

5.  Entitlement to service connection for sarcoidosis. 

6.  Entitlement to service connection for left knee 
patellofemoral syndrome. 

7.  Entitlement to service connection for right knee meniscus 
degeneration and chondromalacia patella.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 
2006.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), in Nashville, Tennessee. 

The issue of a compensable rating for hypertension is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period prior to December 11, 2008, 
the Veteran's low back disability has been productive of 
subjective complaints of pain; objective findings include 
flexion to 90 degrees, no muscle spasm, guarding, or 
tenderness, and no incapacitating episodes requiring 
hospitalization or bed rest as prescribed by a physician.

2.  Throughout the rating period since December 11, 2008, the 
Veteran's low back disability has been productive of 
subjective complaints of pain; objective findings include 
flexion to 90 degrees, no muscle spasm or guarding, and no 
incapacitating episodes requiring hospitalization or bed rest 
as prescribed by a physician.

4.  As a result of his low back disability, the Veteran 
experiences occasional numbness and tingling in the lower 
right extremity. 

3.  Sarcoidosis was incurred in service. 

4.  Left knee patellofemoral syndrome was incurred in 
service. 

5.  Right knee meniscus degeneration and chondromalacia 
patella was incurred in service. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the period 
prior to December 11, 2008, for degenerative changes of the 
lumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code  5242 (2009).

2.  The criteria for a rating in excess of 10 percent for the 
period since December 11, 2008, for degenerative changes of 
the lumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242 (2009).

3.  The criteria for a separate compensable rating for 
radiculopathy of the right lower extremity have been met for 
the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.71a, DC 8520 (2009).

4.  Sarcoidosis is presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

5.  Left knee patellofemoral syndrome was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

6.  Right knee meniscus degeneration and chondromalacia 
patella was incurred in service.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in November 2007, the RO satisfied 
its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 
November 2007, the RO also notified the Veteran of the 
process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 
(Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. 
Cir. 2007).

In this case, the Veteran was provided pertinent information 
in the above mentioned letters and other correspondence 
provided by the RO.  Specifically, VA informed the Veteran of 
the necessity of providing, on his own or by VA, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the respective disability, and the effect that 
the worsening has on his employment and daily life.  The 
Veteran was informed that should an increase in disability be 
found, a disability rating would be determined by applying 
the relevant diagnostic codes; and examples of pertinent 
medical and lay evidence that he could submit relevant to 
establishing entitlement to increased compensation.  The 
Veteran was also provided notice of the applicable relevant 
diagnostic code provisions.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2009).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated in conjunction with his claims.  
Thus, the duties to notify and assist have been met.

Increased Rating Claims

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
disability ratings shall be applied, the higher rating will 
be assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

The Board acknowledges that in rating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 
4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2009).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 (2009) ("functional loss due to 
pain is to be rated at the same level as the functional loss 
when flexion is impeded"); see Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1993).  A VA General Counsel opinion has 
also held that Diagnostic Code 5293, intervertebral disc 
syndrome, involved loss of range of motion and that 
consideration of 38 C.F.R. §§ 4.40 and 4.45 was applicable.  
See VAOPGCPREC 37-97.

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  

Indeed, the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to each claim.  

The Veteran is claiming entitlement to increased ratings for 
his low back disability.  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As an initial matter, the Board notes that the Veteran 
underwent VA examinations in March 2006 and December 2008.  
The Board finds that the evaluations are adequate for rating 
purposes, although the Board notes that the March 2006 
examiner was not attentive to the Veteran's comments.  Both 
examiners obtained a history from the Veteran and conducted a 
thorough examination.  There is no indication that the 
examiners were not fully aware of the Veteran's past medical 
history or that they misstated any relevant facts.  
Therefore, the Board can proceed to adjudicate the claims on 
appeal.

Low Back Disability

Initially, the Veteran received a noncompensable rating for 
his low back disability; however in March 2009, the RO 
increased the rating to 10 percent, under Diagnostic Code 
5242, effective December 11, 2008.

For the period prior to December 11, 2008, in order to 
warrant a compensable rating, the evidence must show:

*	forward flexion of the thoracolumbar 
spine greater than 60 degrees but 
not greater than 85 degrees; or, 
*	the combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, 
*	muscle spasm, guarding, or localized 
tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, 
*	vertebral body fracture with loss of 
50 percent or more of height; or, 
*	with X-ray evidence of involvement 
of two or more major joints or two 
or more minor joint groups; or,
*	intervertebral disc syndrome with 
incapacitating episodes having a 
total duration of at least one week 
but less than two weeks during the 
past 12 months (all at 10 percent).

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.

The Board has reviewed the evidence of record and finds that 
the weight of evidence does not support a compensable rating.  
Indeed, the March 2006 VA examination revealed forward 
flexion from zero to 90 degrees.  Therefore, a compensable 
rating is not warranted for limited motion.  

Next, the March 2006 VA examination noted no muscle spasm or 
tenderness.  The examiner did not note the presence or 
absence of guarding.  Therefore, a higher rating is not 
warranted on this basis. 

Further, the evidence does not show vertebral body fracture 
with loss of 50 percent or more of height. 

Next, the evidence does not show X-ray evidence of 
involvement of degenerative disc disease in two or more major 
joints or two or more minor joint groups.  The Board notes 
that X-rays taken in conjunction with the March 2006 VA 
examination revealed "mild levoscoliosis and minimal diffuse 
spondylosis of the lumbar spine along with mild localized 
degenerative disc space narrowing L4-5."  However, the X-ray 
evidence did not show involvement in two or more major joints 
or two or more minor joint groups.  Therefore, a compensable 
rating is not warranted under Diagnostic Code 5003. 

Lastly, a compensable rating is not warranted for 
incapacitating episodes.  While the Veteran has reported back 
pain, the evidence does not show that he has been ordered bed 
rest by a physician.  The Board notes that at the March 2006 
VA examination, he reported flare-ups on a monthly basis 
which lasted approximately 1 to 2 days at a time.  At that 
time, he reported that his disability did not cause 
incapacitation. 

Based on the foregoing, the Board finds that a compensable 
rating is not warranted for the period prior to December 11, 
2008.  

In order to warrant a higher rating for the period since 
December 11, 2008, the evidence must show:

*	forward flexion of the thoracolumbar 
spine greater than 30 degrees but 
not greater than 60 degrees; or, 
*	the combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, 
*	muscle spasm or guarding severe 
enough to result in an abnormal gait 
or abnormal spine contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis; or, 
*	intervertebral disc syndrome with 
incapacitating episodes having a 
total duration of at least two weeks 
but less than four weeks during the 
past 12 months (all at 20 percent).

The Board has reviewed the evidence of record and finds that 
the weight of evidence does not support the next-higher 20 
percent rating.  Indeed, the December 2008 VA examination 
revealed forward flexion from zero to 90 degrees.  

Next, the evidence does not show any muscle spasm or 
guarding.  Therefore, a higher rating is not warranted on 
this basis. 

Additionally, while the Veteran has reported back pain and 
flare-ups, the evidence does not show that he has been 
ordered bed rest by a physician.  The Board notes that at the 
December 2008 VA examination, the Veteran reported flare-ups 
four to five times per year that last three to five days.  
During the flare-ups, he has to lie down to work on his 
laptop.  He denied any incapacitating episodes. 

As the evidence does not demonstrate that he experienced 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a rating of 20 percent is not for application.



Radiculopathy

After reviewing the evidence on file, the Board finds that 
pursuant to Note (1), the Veteran is entitled to a separate 
compensable rating for radiculopathy of the lower right 
extremity under Diagnostic Code 8520.  A rating for lower 
extremity radiculopathy is warranted when the evidence shows 
the following:   

*	Mild incomplete paralysis (10 percent). 

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor. 

Specifically, the evidence reflects neurologic symptomatology 
in February 2008.  For example, a private magnetic resonance 
imaging (MRI) study dated in February 2008 noted radiation to 
the right hip and leg with associated numbness.  Further, at 
the December 2008 VA examination, he reported occasional 
numbness and tingling and radiation down the right lower 
extremity.
 
The Board finds that the medical evidence detailed above 
supports a finding of mild neurological manifestations of the 
lower right extremity, but no more.  As the evidence shows 
complaints of numbness and tingling but no MRI or X-ray 
evidence of nerve stenosis, the Board will consider the 
diagnostic code for sciatic nerve symptoms.  As such, a 10 
percent rating is warranted for mild incomplete paralysis of 
the right lower extremity beginning in February 2008.  

The next higher rating for radiculopathy is warranted when 
moderate incomplete paralysis is present.  As the evidence 
does not reveal moderate incomplete paralysis, the next 
higher 20 percent rating is not for application.  

In sum, higher ratings are not warranted for either period on 
appeal regarding the low back disability.  Nonetheless, a 
separate compensable rating is warranted for the neurologic 
manifestations of the lower right extremity.  In reaching 
these conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.

Further, even considering the Veteran's subjective complaints 
of pain and numbness, the evidence does not warrant a higher 
rating, under the rating schedule or in contemplation of 
additional factors affecting limitation of motion as set 
forth in DeLuca, because the additional factors result in 
worsening range of motion but not are sufficient to warrant a 
higher rating. 

With respect to all of the increased rating claims, the Board 
has also considered the Veteran's statements and his buddy 
statements.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  
Similarly, his family and colleagues are competent to report 
symptoms they have observed with their senses.  However, low 
back pathology is not the type of disorder that a lay person 
can provide competent evidence on the degree of severity.  

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant higher ratings; however, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  
Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the disabilities 
are evaluated, more probative than the Veteran's assessment 
or his buddy's assessment of the severity of his 
disabilities.  In sum, after a careful review of the evidence 
of records, the Board finds that the benefit of the doubt 
rule is not applicable and the appeals are denied as to the 
low back disability. 

Next, the Board will consider whether referral for an 
extraschedular rating is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular rating when the 
issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, while the Veteran reported in his April 2007 
statement that his pain limits his employability, his 
physicians have not ordered him to be on bed rest or 
otherwise indicated that he was unable to work.  Further, at 
the March 2006 VA examination, he reported that his 
disability did not cause him to miss work.  He also did not 
report that he missed work at the December 2008 VA 
examination. 

Moreover, the rating criteria reasonably describe his 
disability levels and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluations are, therefore, adequate.  
Consequently, referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, under 38 
C.F.R. § 3.321 (2009) is not warranted.  

Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert, 1 Vet. App. at 57.

Sarcoidosis
	
	Service treatment records reflect a diagnosis of sarcoidosis 
during service in March 1990 and treatment thereafter.  As 
sarcoidosis is identified as a chronic disease and subject to 
presumptive service connection under 38 U.S.C.A. § 1101, 38 
C.F.R. §§ 3.307, 3.309, service connection is granted on a 
presumptive basis.

Knees

Service records reflect that the Veteran noted on his report 
of medical history, in February 1980, that he had a "trick" 
knee and experienced joint pain.  However, pre-service X-
rays, dated in March 1980 indicated normal bilateral knees.  
As knee disorders were not noted by the Department or a 
medical professional upon entry, the Veteran's knees were not 
aggravated by service.  

Next, the Board will consider service connection on a direct 
basis.  Service treatment records reflect repeated complaints 
of bilateral knee pain beginning in April 1999.  Left knee 
patellofemoral syndrome and right knee meniscus degeneration 
and chondromalacia patella were diagnosed in service.  The 
Veteran received regular treatment for bilateral knee pain 
from April 1999 until he left service in June 2006.   

	Post-service evidence includes one unfavorable VA examination 
in March 2006.  The evidence also includes the Veteran's 
statements and buddy letters asserting continuity of 
symptoms.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent.  Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  

	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. 465, 470 (1994).  
Similarly, his family and colleagues are competent to report 
their observations of his disorders.  He has indicated that 
he has experienced bilateral knee pain since service.  In 
this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
both competent and credible. 

As the Veteran filed his claim prior to his discharge from 
service, was treated for bilateral knee pain during the same 
month in which he made his claim, and service treatment 
records contain diagnoses for left knee patellofemoral 
syndrome and right knee meniscus degeneration and 
chondromalacia patella, the Board finds that he had current 
diagnoses despite the VA examination to the contrary.  

As such, the Board resolves all doubt in the Veteran's favor 
and grants the claims for right and left knee disorders 
because he experienced continuity of symptomatology in both 
knees from the time of service.


ORDER

A compensable rating for degenerative changes of the lumbar 
spine for the period prior to December 11, 2008, is denied. 

A rating in excess of 10 percent for degenerative changes of 
the lumbar spine for the period since December 11, 2008, is 
denied.   

A separate compensable rating for mild radiculopathy of the 
lower right extremity is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

Service connection for sarcoidosis is granted. 

Service connection for left knee patellofemoral syndrome is 
granted. 

Service connection for right knee meniscus degeneration and 
chondromalacia patella is granted.  


REMAND

Regarding the Veteran's claim for an increased initial rating 
for hypertension, the Board finds that additional development 
is required in order to satisfy VA's obligations under the 
VCAA.  

Specifically, a review of the record reveals that there are 
outstanding post-service VA treatment records as well as 
private treatment records.  In the Veteran's April 2007 
statement, he indicated that he was treated in March 2007 for 
his hypertension at the VA clinic in Clarksville, Tennessee.  
He also reported that he was treated for hypertension by a 
private doctor in April 2007.  These records should be 
obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain all 
outpatient treatment records regarding 
hypertension or blood pressure readings 
from the VA clinic in Clarksville, TN.

2.  Upon receipt of the proper waiver, 
the RO/AMC shall obtain private treatment 
records regarding hypertension or blood 
pressure readings from Dr. Kasper, 
Premier Medical Group.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


